Case 2:17-cv-08937-DMG-FFM Document 124 Filed 02/20/20 Page 1 of 1 Page ID #:1748



                                UNITED STATES DISTRICT COURT                               JS-6
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

    Case No.      CV 17-8937-DMG (FFMx)                                        Date    February 20, 2020

    Title Crytek GmbH v. Cloud Imperium Games Corp. et al.                                     Page     1 of 1


    Present: The Honorable        DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                  KANE TIEN                                                    NOT REPORTED
                  Deputy Clerk                                                  Court Reporter

        Attorneys Present for Plaintiff(s)                            Attorneys Present for Defendant(s)
                 None Present                                                   None Present

   Proceedings: (IN CHAMBERS) ORDER AND NOTICE TO ALL PARTIES

           In light of the parties’ notice of settlement, indicating that the case has settled in its entirety
   and that the parties are finalizing their written settlement agreement, this action is placed in inactive
   status. By March 23, 2020, the parties shall file either (1) a stipulation and proposed order for
   dismissal of the action or judgment, or (2) a motion to reopen if settlement has not been
   consummated. Upon the failure to timely comply with this Order, this action shall be deemed
   dismissed as of March 24, 2020.

           This Court retains full jurisdiction over this action and this Order shall not prejudice any
   party to this action. Plaintiff’s Motion for Voluntary Dismissal Pursuant to Fed. R. Civ. P. 41
   [Doc. # 91] is hereby DENIED as moot.

   IT IS SO ORDERED.




    CV-90                               CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
